Citation Nr: 1021895	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bone disorder, to 
include as secondary to steroid medication (Prednisone) for 
service-connected spontaneous pneumothorax with apical 
fibrosis and bronchitis.

2.  Entitlement to service connection for a bone disorder, to 
include as secondary to steroid medication (Prednisone) for 
service-connected spontaneous pneumothorax with apical 
fibrosis and bronchitis.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for rosacea.

5.  Entitlement to service connection for solar keratosis.

6.  Entitlement to service connection for eczema.

7.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to steroid medication (Prednisone) 
for service-connected spontaneous pneumothorax with apical 
fibrosis and bronchitis.

8.  Entitlement to an evaluation in excess of 10 percent for 
hyperhidrosis of the hands and feet.

9.  Entitlement to special monthly compensation based on a 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from February 
1950 to March 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2007 by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, reopened and denied a 
previously denied claim for service connection for a bone 
disorder; denied service connection for psoriasis, rosacea, 
solar keratosis, eczema, and diabetes mellitus; denied an 
evaluation in excess of 10 percent for hyperhidrosis of the 
hands and feet; and denied entitlement to special monthly 
compensation based on aid and attendance.

In November 2009 the Board received statements from the 
Veteran with new private treatment records reflecting 
evaluation or treatment for solar keratosis, eczema, and 
rosacea.  A waiver of RO jurisdiction for this evidence was 
not included with the new evidence or in correspondence from 
the Veteran's representative in April 2010.  The Board is 
required to return pertinent additional evidence that is not 
accompanied by a waiver of consideration of the agency of 
original jurisdiction.  Evidence is not pertinent if it does 
not relate to or have a bearing on the appellate issues.  See 
38 C.F.R. § 20.1304 (2009).  

The Veteran's claims for service connection for solar 
keratosis, psoriasis, rosacea, and eczema were denied because 
there was no evidence of any of these disorder or any other 
chronic skin disorder, during active military service.  
Accordingly, evidence that is pertinent to the claims for 
solar keratosis, psoriasis, rosacea, and eczema includes 
objective medical evidence of these skin disorders in 
service.  As the new private treatment records pertain to 
current skin disorders and contain no competent medical 
evidence of the claimed skin disorders in service, they are 
not pertinent to any of the required objective findings 
required to substantiate the claims, and a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary for purposes of deciding these claims.  See 38 
C.F.R. § 20.1304 (2009).

In correspondence received in March 2008, the Veteran 
appeared to raise the issue of entitlement to service 
connection for cataracts, claims as secondary to steroids 
used for service-connected spontaneous pneumothorax with 
apical fibrosis and bronchitis.  Also, in correspondence 
received by the Board in November 2009, the Veteran appeared 
to raise a claim for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for colon 
cancer and vocal cord cancer, claimed as due to a colonoscopy 
performed by a student at the Salem VA Hospital in 
approximately 1988 and due to being an unknowing and 
unwilling participant in a VA clinical medical trial in 
approximately 1992.  These issues have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for a bone 
disorder and diabetes mellitus, an increased evaluation for 
hyperhidrosis, and special monthly compensation based on aid 
and attendance are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an April 2003 decision, the RO denied the Veteran's 
claim for service connection for a bone disorder.  A timely 
appeal was not submitted, and the decision became final.

3.  Evidence associated with the claims file since the April 
2003 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a bone disorder or raises a reasonable 
possibility of substantiating a claim for service connection 
for a bone disorder.

4.  Competent evidence of record does not reflect that 
psoriasis, diagnosed more than 33 years after separation from 
service, is the result of an event, injury, or disease 
incurred in service or that psoriasis is secondary to any 
service-connected disability.

5.  Competent evidence of record does not reflect that 
rosacea, diagnosed more than 30 years after separation from 
service, is the result of an event, injury, or disease 
incurred in service or that rosacea is secondary to any 
service-connected disability.

6.  Competent evidence of record does not reflect that solar 
keratosis (first diagnosed as senile keratosis), diagnosed 
more than 25 years after separation from service, is the 
result of an event, injury, or disease incurred in service or 
that solar keratosis is secondary to any service-connected 
disability.

7.  Competent evidence of record does not reflect that 
eczema, diagnosed more than 37 years after separation from 
service, is the result of an event, injury, or disease 
incurred in service or that eczema is secondary to any 
service-connected disability. 


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied the claim for 
service connection for a bone disorder is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's April 2003 denial is 
new and material, the claim for service connection for a bone 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Psoriasis was not incurred in or aggravated by active 
military service or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  Rosacea was not incurred in or aggravated by active 
military service or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).

5.  Solar keratosis was not incurred in or aggravated by 
active military service or the result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).

6.  Eczema was not incurred in or aggravated by active 
military service or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for a bone disorder and claims for service 
connection for psoriasis, rosacea, solar keratosis, and 
eczema were received in June 2006.  Thereafter, he was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated in August 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claims, identified his duties 
in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
the VCAA.  In addition, it notified him of how VA determines 
the disability rating and effective dated when a disability 
is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The August 2006 RO letter notified the Veteran of the Kent 
elements, and in light of the favorable determination with 
respect to whether new and material evidence has been 
submitted, no further discussion of VCAA compliance is needed 
concerning the issue of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for a bone disorder.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
VA treatment records have been obtained and associated with 
his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
psoriasis, rosacea, solar keratosis, and eczema disabilities.  
However, VA need not conduct an examination with respect to 
these skin claims on appeal, as information and evidence of 
record contains sufficient competent medical evidence to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case.  Service treatment records are entirely silent for any 
complaints, findings, or reference to any psoriasis, rosacea, 
solar keratosis, or eczema, and the first post-service 
evidence of any of these skin disorders is found many years 
after separation from service.  In addition, there is no 
competent evidence of record that any of the claimed skin 
disorders is related to his service-connected hyperhidrosis 
disability.  Therefore, a VA examination and opinion is not 
required to evaluate the Veteran's claimed psoriasis, 
rosacea, solar keratosis, or eczema disorders.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence Claim

The Veteran's claim for service connection for a bone 
disorder, claimed as aching bones due to "suspected ionizing 
radiation," was first denied in a rating decision dated in 
September 1985.  The RO noted that there was no evidence that 
his claimed bone disorder was related to any ionizing 
radiation.

In an April 2003 decision, the RO again denied his claim for 
service connection for a bone disorder.  It was noted that 
there was no evidence showing that a bone disorder was 
occurred in or caused by service and that the Veteran had not 
submitted medical evidence pertaining to his claimed 
generalized bone disorder.  

Evidence of record at the time of the April 2003 rating 
decision included six volumes containing pre-service records 
dated from 1939 to 1945 from a boy's home; service treatment 
records; lay statement from friends and family members 
received in September 1961; private treatment records from 
multiple sources and VA treatment records dated from 1963 to 
2002, including VA examination reports; published medical 
reports; a December 1994 Board decision and related Court 
documents pertaining to other claims; and multiple statements 
from the Veteran, a former attorney, and his current 
representative.

The Veteran attempted to reopen his claim for service 
connection for a generalized bone disorder in June 2006; he 
asserted that a generalized bone disorder was secondary to 
his medications for service-connected spontaneous 
pneumothorax with apical fibrosis and bronchitis and for 
hyperhidrosis of the hands and feet.  This appeal arises from 
the RO's June 2007 decision that reopened the claim for 
service connection for a bone disorder and denied the claim 
on the merits.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
for a bone disorder was the April 2003 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the April 2003 RO 
decision includes private treatment records from multiple 
sources (including duplicate records) dated to November 2009, 
VA examination reports, published medical and newspaper 
articles, statements from the Veteran's representative, and 
multiple statements from the Veteran.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denials were 
predicated on a lack of evidence that any bone disorder was 
incurred in or caused by service, including claimed exposure 
to ionizing radiation.  A statement from a private physician, 
F. G., M.D., dated in September 2006 opined that the Veteran 
developed osteoporosis most likely from Prednisone use, and 
another statement received from Dr. F. G. in April 2007 (and 
dated in August 2003) opined that the Veteran developed 
osteoporosis from a long history of Prednisone use for 
chronic obstructive pulmonary disease (COPD).  This 
information is material in that it addresses the basis for 
the previous denials, namely medical evidence of a current 
bone disorder related to service, or to a service-connected 
disability.  Thus, the claim must be reopened.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has current psoriasis, rosacea, 
solar keratosis, and eczema disorders due to three years of 
sun exposure in the desert of New Mexico without any 
protection during active military service.  He states that 
unexposed skin protected by his military uniform remained 
white, but exposed areas such as his face and hands are 
reddish with multiple keratoses and inflammatory eruptions.

Service treatment records were entirely silent for any 
complaints, findings, or reference to psoriasis, rosacea, 
solar keratosis, or eczema.  They contained no complaints for 
any sunburn.  They did contain one finding of hyperhidrosis 
of his feet, for which he is service-connected.  A discharge 
medical examination report dated in March 1953 listed normal 
clinical evaluation findings of the skin and head, face, 
neck, and scalp.

In a post-service VA examination report dated in June 1961, 
the Veteran described a lot of sweating of his hands and feet 
related to his hyperhidrosis, but expressed no other skin 
complaints.  Examination findings of the skin were reported 
as "no evidence of any skin disease anywhere on the body at 
this time, except there is a very mild degree of excess 
sweating" of the hands and feet; "no maceration, 
desquamation, swelling, vesicles, or any other abnormal 
findings by physical examination."

In a VA treatment note dated in January 1979, the Veteran 
asked to have his left elbow checked.  The assessment was 
senile keratosis 0.5 cm left elbow.  

In a VA examination report dated in September 1980 to 
evaluate a claim for an increased evaluation for 
hyperhidrosis, the Veteran's skin complaints consisted of 
excessive sweating of his hands and feet on physical 
exertion.  On physical examination skin of the body and face 
appeared to have constant redness and a blushed appearance.  
The only diagnosed skin disorder was hyperhidrosis.

A private treatment record dated in February 1984 from C. W., 
M.D., showed treatment for rosacea.

In correspondence received in May 1985 the Veteran outlined 
his work history during and after service.  He stated that 
his face in particular was exposed to the hot sun for six 
hours at a time while on tower duty, and the desert sand also 
reflected the sun.  His post-service work experience appeared 
to involve mostly indoor work; however, he had some brief 
periods of loading and unloading trucks.  He explained that 
his hobby was working with chemicals in his 1,000 square foot 
garden, and he mostly did organic gardening.

Additional VA treatment records dated from April 1985 to 
August 1986 showed that he had multiple hyperkeratotic or 
other benign lesions removed from his face.
A VA treatment note dated in May 1985 showed that the Veteran 
wanted multiple hyperkeratotic lesions on his face removed.

Private treatment records from W. G., M. D., diagnosed acne 
rosacea in November 1986 and psoriasis on the glans penis in 
1 989.   Additional private treatment records from Dr. W. G. 
showed treatment for rosacea over the nose and periodic 
psoriasis.  In a treatment note dated in 1991, the diagnosis 
was eczematous dermatitis on the right antecubital (front of 
the elbow).

In a VA skin examination report dated in August 1991, the 
Veteran stated that he had a history of hyperhidrosis and 
eczema since Korea for which he is service-connected.  The 
impression was hyperhidrosis with secondary skin changes; no 
scarring or impairment other than eczema.

A VA skin examination report dated in May 1998 evaluated the 
Veteran's hyperhidrosis pursuant to a claim for an increased 
evaluation.  In an addendum dated in June 1998, the examiner 
indicated that the Veteran had no other disability associated 
with hyperhidrosis.  

In a VA skin examination report dated in October 2002, the 
Veteran stated that his service-connected hyperhidrosis 
results in constant sweating of his hands and feet and 
suggested that his eczema and rosacea were caused by or 
related to hyperhidrosis.  No hyperhidrosis of the hands or 
feet was present on examination and the examiner concluded 
that there was no relationship between the hyperhidrosis of 
the hand and feet to the eczema and rosacea.

In a statement from a private physician dated in September 
2006, J. H., M.D., reported that she most recently examined 
the Veteran in February 2006, and his dermatologic disorders 
included hyperhidrosis of his hands and feet, intermittent 
chronic intertrigo, acne rosacea, and actinic keratoses.  She 
stated that the actinic keratoses were related to past sun 
exposure and that sun exposure also contributed to the 
development and worsening of rosacea.

In a VA examination report dated in May 2007, the Veteran 
presented the September 2006 statement from Dr. J. H., and 
the VA physician asked him about sun exposure when he left 
service.  The Veteran indicated that he was actually more 
exposed to a very high heat environment while working in a 
foundry from 1954 to 1955; then he worked part-time as a 
painter, but most work was inside.  On physical examination, 
the physician remarked that severe actinic keratosis of the 
back of the Veteran's hands should be changed to severe 
senile keratotic lesions on the posterior hands.

During an August 2009 VA skin examination to evaluate the 
Veteran's service-connected hyperhidrosis, the physician 
noted that the Veteran did have some senile keratotic lesions 
on the backs of his hands and some lesions burned off the 
backs of his hands with some scarring.  He commented that 
this, "of course, has nothing to do with the 
hyperhidrosis."  Acne or chloracne was not evident.

Additional VA treatment records dated to May 2002 and private 
treatment records from multiple sources dated to October 2009 
showed ongoing evaluation or treatment for keratoses, eczema, 
and rosacea.  In an April 2008 treatment note from J. H., 
M.D., the Veteran stated that he was pulling weeds and 
thought he had poison ivy.

The Board has considered the Veteran and his representative's 
contentions that psoriasis, rosacea, solar keratosis, and 
eczema disorders are related to sun exposure during active 
military service and has carefully reviewed the eight folders 
comprising the claims file, including a large packet of 
medical evidence and statements received in November 2009, 
but finds that service connection for psoriasis, rosacea, 
solar keratosis, or eczema is not warranted.

At the outset, the Board acknowledges that medical evidence 
of record establishes that the Veteran has psoriasis, 
rosacea, solar keratosis, and eczema disorders.  Thus, there 
is clearly evidence of current skin disability.  Service 
connection, however, requires that such disability be related 
to active military service.  38 C.F.R. § 3.303.  

The Board notes that the first documented evidence of any of 
his claimed skin disorders was more than 25 years after 
service.  Specifically, solar keratosis was first shown more 
than 25 years after service, rosacea more than 30 years, 
psoriasis more than 33 years, and eczema more than 37 years 
after separation.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992 ).

To prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the 
present case, there is no persuasive lay evidence or 
competent medical evidence of a nexus between any in-service 
sun damage or skin complaints and his current psoriasis, 
rosacea, solar keratosis, or eczema disorders.  Therefore, 
his claims for service connection for psoriasis, rosacea, 
solar keratosis, and eczema must be denied.

In this regard, the Board acknowledges that the Veteran is 
competent to describe his observations of his claimed skin 
disorders.  See 38 C.F.R. § 3.159(a)(2) (2009) (defining 
"competent lay evidence").  However, any suggestion that he 
has experienced psoriasis, rosacea, solar keratosis, or 
eczema since separation from service is not credible because 
he was afforded VA skin examinations in June 1961 and 
September 1980 for his hyperhidrosis disability, but he did 
not complain of any other skin problems, nor were any other 
skin disorders identified on examination.  The complete lack 
of lay or medical evidence demonstrating a continuity of 
symptomatology related to any in-service sun damage or skin 
problems other than hyperhidrosis, along with the length of 
time between separation from service and the first objective 
evidence of any psoriasis, rosacea, solar keratosis, or 
eczema disorder weighs heavily against the claims.  See 38 
C.F.R. § 3.303(b).

The Board has considered the September 2006 statement 
provided by J. H., M.D., indicating that acne rosacea and 
actinic keratosis are related to past sun exposure and that 
sun exposure contributes and worsens rosacea.  However, this 
statement does not provide any competent evidence relating 
any of the Veteran's skin disorders to sun exposure during 
military service.  It merely states that sun exposure can 
cause and/or worsen these disorders.  Similarly, Dr. J. H. 
did not account for the length of time between separation 
from service, post-service gardening or recreational or 
occupational sun exposure, or the first objective evidence of 
any of his claimed skin disorders more than 25 years after 
service.  Therefore, the Board concludes that the September 
2006 opinion is entitled to no probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes to the probative value to 
a medical opinion).

Furthermore, the Board has considered whether any of his 
claimed skin disorders is related to service-connected 
hyperhidrosis of the hands and feet.  However, the record 
does not include any medical opinion establishing a nexus or 
medical relationship between his current skin disorders 
diagnosed post-service and his hyperhidrosis disability, and 
neither the Veteran nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
Accordingly, his claims for service connection for psoriasis, 
rosacea, solar keratosis, and eczema must also be denied on a 
secondary basis.

For the foregoing reasons, the claims for service connection 
for psoriasis, rosacea, solar keratosis, and eczema must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a bone 
disorder; to this extent, the appeal is allowed.

Entitlement to service connection for psoriasis is denied.

Entitlement to service connection for rosacea is denied.

Entitlement to service connection for solar keratosis is 
denied.

Entitlement to service connection for eczema is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  

In November 2009, subsequent to the issuance of the 
supplemental statement of the case in August 2009, the 
Veteran submitted additional evidence to the Board in support 
of his claims.  Additional new evidence associated with the 
record consisted of statements from the Veteran and private 
treatment records from multiple sources dated to October 
2009, including treatment for hyperhidrosis.  Unfortunately, 
the private treatment records submitted by the Veteran did 
not include a waiver of agency of original jurisdiction 
review of this evidence.  Applicable VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
appellant.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  This 
evidence is referred to the RO for initial consideration.

In addition, the Veteran indicated that he receives treatment 
by VA at least annually, although he receives most of his 
medical treatment from F. G., M.D.  The AMC/RO should request 
and obtain any new VA and private treatment records 
identified by the Veteran, including VA treatment records 
dated from May 2002 to the present and any private treatment 
records from F. G., M.D., dated from June 2009 to the 
present.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Board finds that an additional VA skin diseases 
examination is required before deciding whether an evaluation 
in excess of 10 percent for hyperhidrosis of the hands and 
feet is warranted to provide an opportunity to the examiner 
to review recent private treatment records provided by the 
Veteran and to obtain a more definitive description of his 
hyperhidrosis.  An August 2009 VA skin diseases examination 
did not specifically indicate whether his hyperhidrosis was 
unresponsive to therapy.  In addition, reported objective 
findings showed that his fingers left an imprint on paper 
after just a few seconds; the examiner concluded that the 
Veteran is able to handle paper or tools, but added that he 
must be very careful to dry his hands or feet frequently.    

Regarding his claims for service connection, the Veteran 
contends that his diabetes mellitus and generalized bone 
disorders are secondary to steroid medication (Prednisone) 
for service-connected spontaneous pneumothorax with apical 
fibrosis and bronchitis.  The medical evidence of record 
contains statements from his private physician, Dr. F. G., 
that diabetes and osteoporosis were steroid-induced.  
However, competent medical evidence also reflects that the 
Veteran began to gain a substantial amount of weight in the 
early 1980s and that he began to experience musculoskeletal 
problems prior to receiving prescribed Prednisone.  Because 
excessive weight can be a significant factor contributing to 
diabetes mellitus and musculoskeletal disorders, and because 
competent medical records showed a history of obesity and 
musculoskeletal disorders prior to the first instances that 
Prednisone was prescribed in 1992 (for service-connected and 
nonservice-connected disorders), the Board finds that a VA 
medical examination and opinion is required to determine 
whether any Prednisone use caused or aggravated the Veteran's 
claimed diabetes mellitus and generalized bone disorders. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007). 

Moreover, VA and private treatment records showed that in 
addition to taking Prednisone for acute bronchitis, the 
Veteran used Prednisone ophthalmic (and possibly Prednisone 
tablets) for a nonservice-connected eye disorder (iritis) and 
possibly used topical steroid medications for any number of 
service-connected and/or nonservice-connected skin disorders.  
Therefore, the VA examining physician must consider the 
Veteran's history of obesity and musculoskeletal disorders 
diagnosed prior to any documented steroid use beginning in 
1992, as well as prescribed oral, ophthalmic, or topical 
Prednisone medications used for multiple disorders prior to 
any documented diabetes mellitus in 1995.

For the benefits of the examining physician(s), the Board 
briefly outlines some of the pertinent medical evidence 
below.  In addition, because the claims folder contains 
numerous volumes of medical and lay evidence, the Board has 
identified the pertinent volume number in brackets prior to 
listing any evidence from that volume.  

[First Volume of Claims Folder]

A VA treatment record in June 1980 listed his weight as 199.5 
pounds and height as 76 inches.  Private treatment records 
from C. W., M.D., dated in June 1983 and September 1983 
listed his weight as 233 and 245 pounds, respectively.  In 
correspondence received in February 1985, the Veteran 
complained of "aching bones" and asserted that it was due 
to ionizing radiation in service.  In a VA treatment record 
dated in April 1986 his weight was recorded as 276 pounds and 
the diagnosis was obesity and degenerative joint disease 
versus tendonitis.  A private orthopedic examination and x-
ray report from Virginia Medical and Professional Treatment 
Center dated in July 1986 diagnosed arthritis, chronic 
degeneration, and degenerative joint disease.  The examiner 
indicated that the Veteran had been complaining of pain and 
numbness, headaches, and back pain.  In correspondence 
received in April 1988, the Veteran stated that at times he 
weighs over 300 pounds.  

VA and private prescription medication records dated between 
1982 and May 1989 did not include any prescribed Prednisone.

[Second Volume of Claims Folder]

Private treatment records from S. J., M. D., described the 
Veteran as "massively obese" in July 1990 and showed 
prescribed Prednisone in December 1990 for acute bronchitis.  
Private pharmacy records showed that Prednisone 10 mg tabs 
were dispensed in December 1990.  In January 1991 Dr. S. J. 
advised the Veteran of side effects of Prednisone, and the 
Veteran elected to "wait on it for now," although it helped 
him "tremendously."  

In a VA pulmonary examination report dated in August 1991, 
the Veteran described treatment for restrictive and 
obstructive lung disease that included antibiotics, inhaled 
iprotropium bromide, and oral albuteral.  He indicated that 
he had been obese for many years and weight was stable, 
measured on examination as 278 pounds.  In a VA skin 
examination report dated in August 1991, he stated that prior 
treatment for hyperhidrosis included topical steroids.

A private treatment record dated in January 1992 from J. Z., 
M.D., indicated that in September 1991 Dr. J. Z. started the 
Veteran on systemic and topical steroids for nodular 
scleritis with a secondary iritis.  Private pharmacy records 
showed that Pred Forte 1% was dispensed in January 1992.  A 
May 1992 private ophthalmology note from Dr. J. Z. showed 
continued treatment for recurrent episaleritis with Pred 
Forte.

A VA discharge summary dated in August 1992 listed June 1992 
admission medications, which included Prednisone ophthalmic 
drops 1% (percent). 

A private treatment record from W. G., M.D., dated in 
December 1992 noted that the Veteran was taking two tablets 
of Prednisone per day.

[Third Volume of Claims Folder]

A private treatment record from S. J., M.D., dated in 
September 1993 showed that the Veteran began to taper 
Prednisone; his current weight was 304.5 pounds.  He had 
tapered to 5mg per day of Prednisone by March 1994.

In correspondence addressed to VA doctors in March 1995, the 
Veteran stated that he suspected that he had diabetes.

[Seventh Volume of Claims Folder]

A private treatment record from J. H., M.D., dated in 
November 1995 indicated that the Veteran had diabetes 
mellitus and was on oral medication.  The note also reported 
that he was taking Prednisone for iritis.  The Board has not 
located any earlier competent medical evidence showing 
diagnosed diabetes mellitus.

[Sixth Volume of Claims Folder]

A VA treatment record dated in November 1996 (and provided by 
the Veteran in April 2007) listed "[adult onset diabetes 
mellitus] - steroid induced" and "[possible] osteoporosis 
Prob related to parathyroid adenoma."

[Fifth Volume of Claims Folder]

A VA treatment note dated in April 1997 indicated that the 
Veteran was on a large Prednisone dose for four years for 
iritis and was able to discontinue it in December 1996.

[Sixth Volume of Claims Folder]

A private treatment record from R. B., M.D., dated in April 
2001 showed that the Veteran was on a tapering dose of 
Prednisone, which unfortunately caused his sugar level to 
increase.

In a letter dated in September 2006, Dr. F. G., the Veteran's 
private physician, opined that the Veteran had steroid-
induced diabetes and that osteoporosis was most likely due to 
Prednisone use.

The VA examiner(s) must carefully review the evidence of 
records to determine whether the Veteran's diabetes mellitus 
or any bone disorder was caused or aggravated by Prednisone 
taken for service connected spontaneous pneumothorax with 
apical fibrosis and bronchitis, for hyperhidrosis, or any 
other disorder.

Finally, because the claim for entitlement to special monthly 
compensation based on aid and attendance may be affected by 
the issues of service connection for a bone disorder and 
diabetes mellitus and an increased evaluation for 
hyperhidrosis, it will be held in abeyance pending completion 
of the additional development and readjudication requested on 
the service connection and increased evaluation issues.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for hyperhidrosis, bone 
disorders, or diabetes mellitus.  Of 
particular interest are any VA treatment 
records dated from May 2002 to the present 
and any private treatment records from F. 
G., M.D., dated from June 2009 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

In addition, any duplicate treatment 
records received should be returned to the 
Veteran with a notation in the claims 
folder that they were returned.  In this 
regard, the Veteran is hereby notified that 
he is welcome to submit new medical 
evidence and argument in support of his 
claims; however, repeatedly submitting 
duplicate medical evidence, duplicative 
correspondence reiterating his contentions, 
or medical evidence unrelated to his claims 
delays the final adjudication of his 
claims.  

2.  After the above-requested medical 
records are received or determined to be 
unavailable, the AMC/RO should arrange for 
the Veteran to undergo a VA skin diseases 
examination by a dermatologist to determine 
the current severity of his hyperhidrosis 
of the hands and feet.  The Veteran's 
entire claims file must be made available 
to the examining dermatologist for review 
in this case.  A notation to the effect 
that this record review took place must be 
included in the report of the 
dermatologist.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Skin Diseases Examination.  The examination 
must respond to the instructions contained 
therein.  The dermatologist must explicitly 
state (1) whether the Veteran is unable to 
handle paper or tools because of moisture, 
and (2) whether his hyperhidrosis is 
unresponsive to therapy.

3.  After the above-requested development 
has been completed, the Veteran should be 
scheduled for an appropriate VA 
examination(s) performed by a physician(s) 
to evaluate the current nature and etiology 
of his claimed diabetes mellitus and bone 
disorders.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the entire claims folder and a 
copy of this remand must be made available 
to the physician(s) for a review of the 
case.  A notation to the effect that this 
record review took place must be included 
in the report(s) of the physician(s).  

The physician(s) must review the record in 
detail, paying particular attention to the 
Veteran's history of obesity; onset of any 
musculoskeletal disorders and diabetes 
mellitus; and history of systemic, topical, 
and ophthalmic Prednisone use for service-
connected spontaneous pneumothorax with 
apical fibrosis and bronchitis, service-
connected hyperhidrosis of the hands and 
feet, or any nonservice-connected 
disorders, including iritis or any skin 
disorders.

Following a thorough review of the claims 
folder and interview and examination of the 
Veteran, the physician is asked to provide 
medical opinions as to whether it is at 
least as likely as not (50 percent 
probability or greater) that diabetes 
mellitus and/or any bone disorder was 
either (a) directly caused or aggravated by 
military service, or (b) caused or 
aggravated by Prednisone taken for the 
Veteran's service-connect spontaneous 
pneumothorax with apical fibrosis and 
bronchitis or service-connected 
hyperhidrosis of the hands and feet.  Fully 
articulated sustainable reasons and bases 
(medical analysis and rationale) are to be 
included with the opinions, including a 
discussion of any alternative etiology of 
diabetes mellitus or any bone disorder.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


